Citation Nr: 0530372	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  03-34 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, diagnosed as paranoid 
schizophrenia. 

2.  Entitlement to service connection for a psychiatric 
disorder, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1968.  

The issue of entitlement to service connection for 
schizophrenic reaction was previously denied by the 
Department of Veterans Affairs (VA) in a rating decision of 
April 1969.  The veteran did not appeal that determination 
within one year of the notification thereof; therefore, the 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.302 (2005).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2002 rating 
action by the Los Angeles, California, Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for a psychiatric disorder, 
diagnosed as paranoid schizophrenia.  The veteran perfected a 
timely appeal of that decision.  In August 2002, jurisdiction 
over the veteran's claims file was permanently transferred 
from the VARO in Los Angeles to the VARO in San Diego.  

On September 13, 2005, the veteran appeared and offered 
testimony at a hearing before the undersigned Veterans Law 
Judge (VLJ), sitting at the RO.  A transcript of that hearing 
is also of record.  

The issue of entitlement to service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia, is 
addressed in the REMAND portion of the decision below, and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will contact the veteran if additional 
action is required on his part.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's claim to reopen.  

2.  By a rating action in April 1969, the RO denied service 
connection for schizophrenic reaction; the basis for the 
denial of service connection was that the veteran's condition 
existed prior to service and had not been aggravated by 
service.  The veteran did not appeal that determination, and 
it became final.  

3.  The evidence associated with the record since the April 
1969 rating decision includes evidence which is not 
cumulative or redundant of the evidence previously of record, 
and which raises a reasonable possibility of substantiating 
the veteran's claim of entitlement to a psychiatric disorder, 
diagnosed as paranoid schizophrenia.  


CONCLUSION OF LAW

Evidence received since the final April 1969 rating decision 
is new and material; therefore, the veteran's claim for 
service connection for a psychiatric disorder, diagnosed as 
paranoid schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. § 3.156(a) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b) (1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

VA satisfied its duty to notify by means of a letter dated in 
January 2002 from the agency of original jurisdiction (AOJ) 
to the veteran that was issued prior to the initial AOJ 
decision.  Another letter was sent in July 2003.  Those 
letters informed the veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In this case, all identified medical records relevant to the 
issue on appeal have been requested or obtained.  The 
available medical evidence is sufficient for an adequate 
determination of the veteran's claim.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  



II.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2005).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact incurred 
during the veteran's service, or by evidence that a 
presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

A veteran is presumed to be in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service. Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stated that "temporary or 
intermittent flare-ups during service of a preexisting injury 
or disease are not sufficient to be considered 'aggravation 
in service' unless the underlying condition, not just the 
symptoms, has worsened."  See Maxson v. West, 12 Vet. App. 
453, 458 (1999), citing Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Daniels v. Gober, 10 Vet. App. 474, 479 
(1997).  

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A (f) (West 2002 & Supp. 2005).  

The Board also acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  38 
C.F.R. §§ 3.156(a), 3.159(c).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  Since 
the veteran filed his petition to reopen the claim for 
service connection for a psychiatric disorder, diagnosed as 
schizophrenic reaction, after August 29, 2001, the Board will 
apply these revised provisions.  

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The record indicates that the veteran entered active duty in 
September 1967.  A pre-induction examination was conducted in 
June 1967, at which time it was noted that the veteran had 
been hospitalized at the Norwalk State Hospital from March 
1967 to April 1967; he was diagnosed with emotional 
instability.  The service medical records indicate that the 
veteran was seen in an emergency room in April 1968, for 
evaluation of an injury to his face; he reported being in a 
fight.  The veteran suffered dislocation of the left right 
finger, which was reduced and splinted.  He also suffered an 
abrasion over the nose.  In July 1968, the veteran was 
admitted to a neuropsychiatric section of Letterman General 
Hospital for evaluation of schizophrenic reaction.  It was 
noted that the veteran had been on active duty for eight 
months; he went Airborne, but after one week he quit.  He 
indicated that he quit because he was afraid of heights and 
he couldn't take the harassment of other soldiers.  It was 
noted that the veteran ran away from home in 1963, and was 
put in a juvenile correctional institution; since then, he 
experienced continual difficulty.  He denied history of 
homicidal acts; at only one time did he make a suicidal 
attempt, and he was hospitalized.  The veteran indicated that 
he was attacked by five Negroes because they thought he 
didn't like colored people; in the fight, he pulled a knife 
and cut the leg of one assailant.  He was placed in the 
stockade, where he was placed in segregation; he became 
increasingly anxious, upset, and finally was noted to be 
paranoid with loosening of association by the psychiatrist 
who made the evaluation.  He was diagnosed as being 
schizophrenic and air-evaced for further evacuation and 
disposition.  

Following a mental status examination, the veteran was 
diagnosed with schizophrenic reaction, undifferentiated type, 
acute, severe, unchanged, manifested by extreme anxiety, 
loose associations, tangentiality, circumstantiality, 
autistic and paranoid thinking, marked ambivalence and 
sociopathic behavior; minimal stress, stress military duty; 
severe predisposition, previous history of hospitalizations 
for antisocial behavior; marked impairment.  It was 
determined that this occurred in the line of duty.  The 
examining psychiatrist noted that the veteran had an acute 
schizophrenic reaction after entering the service.  He had 
previous hospitalizations in civilian life for antisocial 
behavior, but with no psychiatric diagnoses; psychotic 
episodes.  The examiner noted that the veteran was cleared 
for induction.  He also noted that, since his entry, the 
veteran had a psychotic episode from which he has recovered.  
He now demonstrates his previous behavior pattern of an 
antisocial nature; however, there was a change of recurrence 
of his illness and he may need continuing VA care.  It was 
strongly recommended that the veteran not be returned to 
duty.  A Physical Evaluation Board proceeding, conducted in 
August 1968, confirmed a diagnosis of schizophrenic reaction, 
chronic undifferentiated type; however, it was determined 
that this condition existed prior to veteran's entry into 
service, and it had not been aggravated by service.  The 
separation examination revealed a diagnosis of schizophrenic 
reaction, undifferentiated type, acute, severe, unchanged.  

The veteran's initial claim for service connection for a 
psychiatric disorder was received in December 1968.  
Submitted in support of his claim were private hospital 
reports, dated June 1965 to April 1967, which shows that the 
veteran received treatment for a mental disorder.  The 
veteran was committed to a hospital in July 1965 for 
observation, after he became overtly delusional with bizarre 
verbal production while in the custody of Youth Authority.  
In September 1965, it was noted that psychological testing 
revealed that he was suffering from a schizophrenic reaction.  
He was treated with psychotropic medication.  He was 
diagnosed with schizophrenic reaction, acute undifferentiated 
type.  The veteran was readmitted to a hospital in November 
1965 for observation.  It was noted that the veteran had made 
some progress over the past few weeks; however, he had had 
some acting out behavior.  Following an examination, he was 
diagnosed with personality trait disturbance, emotionally 
unstable personality.  A similar diagnosis was reported in 
July 1966 and April 1967.  

By a rating action in April 1969, the RO denied the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction, acute undifferentiated type; this decision was 
based on a finding that the veteran's psychiatric disorder 
existed prior to service, and had not been aggravated by 
service.  

The veteran was admitted to a private hospital in May 1971, 
after he was picked up by police in a somewhat confused, 
delusional state, after starting a fire in a trash can; he 
was unable to remember setting the fire, and reported that he 
had been having blackouts.  It was noted that the veteran had 
made three suicidal gestures.  Following a mental status 
examination, the veteran was diagnosed with schizophrenic 
reaction, paranoid type.  In March 1972, the veteran was 
again admitted to a hospital for evaluation; it was noted 
that he was in jail, and he was having hallucinations and 
persecutory delusions.  The pertinent diagnosis was 
schizophrenia, paranoid type.  It was noted that the veteran 
appeared quite psychotic and in need of care and treatment in 
a hospital.  

On the occasion of a VA examination in September 1978, the 
veteran indicated that he was beaten up during a race riot in 
1967, while stationed at Fort Benning, Georgia; he stated 
that he was hospitalized at Fort Benning and Morriston Army 
Hospitals, but he was subsequently transferred to Letterman 
General Hospital where he stayed for two months.  It was 
noted that, since his discharge from service, the veteran had 
been hospitalized 6 times at Napa Hospital.  The veteran 
indicated that he had problems with nervousness; and, he 
occasionally felt that people were trying to hurt him and he 
usually started fighting these individuals only to discover 
that he was mistaken.  Following a mental status examination, 
the examiner reported a diagnosis of schizophrenic reaction 
accompanied by high nervousness, delusions of being 
persecuted or attacked by others, and hallucinations.  The 
examiner noted that the severity of the condition was severe, 
and the degree of impairment severe.  

Of record is a statement from Paul R. Swyhart, Ph. D., dated 
in December 1993, indicated that he had met with the veteran 
for a total of six sessions.  Dr. Swyhart noted that the 
veteran reported having been diagnosed as suffering from 
schizophrenia, paranoid type; he noted that a secondary 
diagnosis of PTSD should also be added.  

In a statement, dated in May 1997, the veteran reported being 
attacked in service while stationed at Fort Benning, Georgia 
during the Martin Luther King riots.  The veteran indicated 
that, while he barely remembered the incident, he recalled 
being kicked in the head while lying on the floor; at that 
time, he pulled out a knife and cut the person in the leg.  
The veteran indicated that military personnel got involved, 
and he was transferred to the stockade.  He was subsequently 
taken to a hospital, where he was treated, given a Purple 
Heart, and given an honorable discharge.  The veteran 
maintained that he continued to experience mental problems, 
was being followed by psychiatrists.  

Received in May 2003 was a statement from a psychiatrist at 
the San Diego Healthcare system, indicating that the veteran 
was a patient at the outpatient psychiatric clinic, and he 
carried a diagnosis of schizophrenia.  The physician stated 
that the current diagnosis of schizophrenia was not the same 
as Antisocial Personality disorder as identified on the 
veteran's paperwork prior to September 1967.  

Received in July 2003 were VA progress notes, dated from 
January 1997 through February 1998, which show that the 
veteran was followed at the psychiatric clinic for evaluation 
and treatment of chronic paranoid schizophrenia.  Also 
received in July 2003 was a statement from Dr. Lindsay 
Calderon, dated in June 2003, who outlined the veteran's 
hospitalization and treatment for a psychiatric disorder 
prior to service in June 1965.  Dr. Calderon noted that the 
veteran entered military service in September 1967, where he 
participated in standard boot camp and military training.  
Dr. Calderon observed that, during these stressful and rigid 
periods of training, the veteran performed within regulations 
and never displayed previous antisocial or aggressive 
behavior.  Dr. Calderon related that, while on guard duty at 
Fort Benning, Georgia in April 1968, the veteran was attacked 
by a group of African American men; and, after a period of 
hospitalization at Martin Army Hospital, he was sent to 
Letterman General Hospital in San Francisco.  He noted that 
the veteran was later released from duty with a diagnosis of 
schizophrenic reaction, undifferentiated type.  Dr. Calderon 
indicated that a psychiatrist noted that the veteran's 
hospitalizations before service was not because of a 
psychiatric diagnosis and not because of psychotic episodes, 
but for antisocial or oppositional behavior at age 17.  Dr. 
Calderon noted that the psychiatrist stated that the 
veteran's first acute schizophrenic reaction occurred after 
he entered the service, and as a result of his experience at 
Fort Benning; and, the psychiatrist further stated that the 
veteran may need continuing VA care.  Dr. Calderon concluded 
that it was clear that the veteran did not experience any 
periods of psychosis or schizophrenia previous to service; 
and, at the time of training, he did not display any 
disorganized or aggressive behavior.  

Received in October 2003 were VA progress notes, dated from 
June 2001 through August 2003, which show that the veteran 
continued to receive follow up evaluation and treatment for 
symptoms associated with his schizophrenia.  These records 
reflect a diagnosis of schizophrenia-paranoid type.  

Of record is a lay statement from the veteran's brother, 
dated in December 2003, indicating that the veteran was 
hospitalized in 1965 for antisocial behavior; he was 
subsequently transferred to two other hospitals for treatment 
of antisocial behavior only.  The veteran's bother stated 
that he personally believed that the veteran's condition 
developed as a result of their father's injuries from World 
War II, which eventually led to his death.  He noted that the 
veteran took their father's death the hardest, and he had 
difficulty getting along with people.  

At his personal hearing in September 2005, the veteran 
testified that, after his father died, he was running the 
streets and was placed in juvenile hall; he indicated that he 
was also hospitalized.  The veteran maintained that all of 
the preservice hospital records indicate that he suffered 
from an antisocial behavior.  The veteran related that while 
on guard duty in the military, he was attacked by a group of 
black men; as a result of that attack, he sustained a broken 
hand and a bloody nose.  The veteran maintained that he was 
hospitalized on several occasions within the year following 
his discharge from service.  


IV.  Legal Analysis.

As noted above, in April 1969, the RO denied the veteran's 
claim of entitlement to service connection for schizophrenic 
reaction, acute undifferentiated type.  That determination 
was based on a finding that the veteran's psychiatric 
condition preexisted military service, and it was not 
aggravated by service.  By letter dated in April 1969, the RO 
informed the veteran that his claim had been denied; he did 
not appeal that determination within one year of the notice 
thereof.  38 U.S.C.A. § 7105(a), (c), (d) (3) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).  

The veteran may reopen his claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a) (2005).  As noted 
above, since the veteran filed his request to reopen the 
claim after August 2001, the new regulations regarding "new 
and material evidence" are applicable.  Therefore, in order 
to reopen this claim, new evidence means existing evidence 
not previously submitted to agency decisionmakers; and, 
material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2005).  

The evidence received after April 1969 is presumed credible 
for the purposes of reopening the veteran's claim unless it 
is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995).  

The Board finds that the newly received medical records are 
both new and material.  In the instant case, the additional 
evidence includes a medical opinion from a VA psychiatrist, 
dated in May 2003, noting that the veteran carried a 
diagnosis of schizophrenia, which was not the same as 
Antisocial Personality Disorder, diagnosed prior to service.  
In addition, in a statement dated in June 2003, Dr. Calderon 
stated that, based on copies of pre-service hospital 
treatment reports and copies of inservice treatment records, 
the veteran did not experience any periods of psychosis or 
schizophrenia prior to service.  This statement questions the 
basis of whether schizophrenia preexisted service.  No such 
evidence was of record at the time of the prior denial in 
April 1969.  The new medical opinions were not previously of 
record and, for the first time, suggest the possibility that 
the preexisting psychiatric disorder was incurred in service.  

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claim regarding entitlement to service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia, in 
that such evidence constitutes new and material evidence.  
Accordingly, the veteran's claim of service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia, is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, diagnosed as paranoid schizophrenia, is 
reopened.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the veteran and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b)).  Furthermore, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the veteran.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Having determined that the veteran's claim of entitlement to 
service connection for paranoid schizophrenia is reopened, VA 
has a duty to assist the veteran in the development of 
evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

In this instance, the Board finds that the record is 
insufficient to decide the veteran's claim at this time, as 
it contains ambiguous medical opinions with regard to whether 
the veteran's schizophrenia preexisted service.  

Although the veteran's pre-induction examination, dated in 
June 1967, noted that the veteran was hospitalized from March 
1967 to April 1967 for "emotional instability," it was also 
noted that the veteran volunteered for service, and he had no 
emotion instability.  Therefore, he was found to be qualified 
for Airborne-Special Fores-Ranger Training and Duty.  In July 
1968, the veteran was admitted to a neuropsychiatric section 
of Letterman General Hospital for evaluation of schizophrenic 
reaction.  The diagnosis was schizophrenic reaction, 
undifferentiated type, acute, severe, unchanged, manifested 
by extreme anxiety, loose associations, tangentiality, 
circumstantiality, autistic and paranoid thinking, marked 
ambivalence and sociopathic behavior, which was occurred in 
the line of duty.  The psychiatrist noted that the veteran 
had an acute schizophrenic reaction after entering the 
service.  He had previous hospitalizations in civilian life 
for antisocial behavior, but with no psychiatric diagnoses; 
psychotic episodes.  He was cleared for induction.  The 
psychiatrist further noted that, since the veteran's entry 
into service, he had a psychotic episode from which he has 
recovered.  He now demonstrated his previous behavior pattern 
of an antisocial nature; however, there is a change of 
recurrence of his illness and he may need continuing VA care.  

As noted above, a VA psychiatrist, dated in May 2003, 
reported that the veteran carried a diagnosis of 
schizophrenia, which was not the same as Antisocial 
Personality Disorder, diagnosed prior to service.  In 
addition, in a statement dated in June 2003, Dr. Calderon 
stated that, based on copies of pre-service hospital 
treatment reports and copies of inservice treatment records, 
the veteran did not experience any periods of psychosis or 
schizophrenia prior to service.  

The Board finds that the opinions regarding the etiology of 
the veteran's current psychiatric disorder is unclear.  In 
light of the forgoing, the record does not contain sufficient 
medical evidence for VA to make a decision on this claim.  
The duty to assist includes ordering a fresh examination if 
the record is insufficient.  38 C.F.R. § 4.2 (2005); Littke 
v. Derwinski, 1 Vet. App. 90, 93 (1995); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).  Moreover, the duty to assist 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of the prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  For these 
reasons, a remand is required.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to hi claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC. for the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric exam to determine 
the nature, extent, and etiology of any 
psychiatric disorder found.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  Based on exam findings, medical 
principles, and historical records, 
including service medical records and 
preservice records, the examiner is asked 
to address the following questions:

(a) Did schizophrenia exist prior to the 
veteran's period of service from 
September 1967 to November 1968?

(b) If schizophrenia preexisted the 
veteran's period of service, did the 
disorder increase in disability during 
service? In answering this question, the 
examiner is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms; or whether there 
was a permanent worsening of the 
underlying pathology of the disorder, 
resulting in any current disability.

(c) If the psychiatric disorder increased 
in disability during service, was that 
increase due to the natural progression 
of the disorder?

(d) If the examiner finds that the 
psychiatric disorder did not exist prior 
to the veteran's period of service, is it 
at least as likely as not that such 
disorder had its onset during service, 
or; was it caused by any incident that 
occurred during service?

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  If 
any requested medical opinion cannot be 
given, the examiners should state the 
reason why.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


